DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, and 13-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2017/0121049 A1 to Bouquin et al. (“Bouquin”).
As to claim 1, Bouquin teaches a container made of plastic (pg. 2, ¶ 0033) and comprising a body (body 2) and a bottom base (base 3) extending from a lower end of the body (Fig. 1), the bottom base comprising: an annular central zone (central zone 7) concentric to an injection point located approximately at a center of the bottom base (Fig. 3); a peripheral seat (seating surfaces 5) defining a laying plane; a concave arch (dome 9) which extends from a periphery of the 
As to claim 2, Bouquin teaches the container according to claim 1, wherein the series of notches are arranged on a circular line concentric with the injection point (Fig. 3).
As to claim 3, Bouquin teaches the container according to claim 1, wherein the series of notches are part of a circular groove concentric with the injection point (Fig. 3).
As to claim 4, Bouquin teaches the container according to claim 1, wherein the series of notches are arranged on a perimeter of a circular groove concentric with the injection point (Fig. 3).
As to claim 5, Bouquin teaches the container according to claim 1, wherein the series of notches interrupts the series of the principal reinforcing grooves in an arcuate manner (Fig. 3).
As to claim 7, Bouquin teaches the container according to claim 1, wherein the at least one of the series of principal reinforcing grooves is locally interrupted by at least one notch of the series of notches along an axis that is 
As to claim 8, Bouquin teaches the container according to claim 1, wherein the each principal reinforcing groove is interrupted by one notch (Fig. 3).
As to claim 13, Bouquin teaches the container according to claim 1, wherein each principal reinforcing groove has an open angle comprised within the range from 20° (pg. 2, ¶ 0045) to 80°.
As to claim 14, Bouquin teaches the container according to claim 1, comprising intermediate reinforcing grooves (valleys 19) extending radially from one of the concave arch or the annular central zone to at least the peripheral seat, the intermediate reinforcing grooves being interspersed between the series of principle reinforcing grooves (Fig. 3).
As to claim 15, Bouquin teaches the container according to claim 1, wherein the series of principle reinforcing grooves extend locally over the peripheral seat and rise up over the bottom base of the container to the body of the container (Fig. 2).
As to claim 16, Bouquin teaches the container according to claim 1, wherein the series of notches are part of a circular groove concentric with the injection point, and wherein a profile in cross-section of each notch is different from a profile in cross section of the circular groove (Fig. 69).
As to claim 17, Bouquin teaches the container according to claim 1, comprising intermediate reinforcing grooves (valleys 19) extending radially from one of the concave arch or the annular central zone to at least the peripheral 
As to claim 18, Bouquin teaches the container according to claim 17, wherein the intermediate reinforcing grooves rise up over the bottom base of the container to the body of the container (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouquin in view of U.S. PGPUB 2015/0298848 A1 to Hermel (“Hermel ‘848”).
As to claim 6, Bouquin teaches container according to claim 1, but does not teach wherein the series of notches are arranged on a circular line or circular groove, and the circular line or circular groove has a radius within the range from 10 mm to 40 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensions of Hermel ‘848 with the container as taught by Bouquin to provide a base with an optimized shape that has a reduced weight and stiffness (Hermel ‘848, pg. 1, 4] 0013).
As to claim 9, Bouquin teaches container according to claim 1, but does not teach wherein the each principal reinforcing groove is interrupted by at least two notches.
Hermel ‘848 teaches wherein the each principal reinforcing grooves (main grooves 13) is interrupted by at least two notches (steps 18 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two steps of Hermel ‘848 with the container as taught by Bouquin to increase the stiffness of the bottom (Hermel ‘848, pg. 3, ¶ 0058).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouquin.
As to claim 10, Bouquin discloses the claimed invention except for wherein each notch has a base dimensions ranging from 2mm to 6mm. It would .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouquin in view of U.S. PGPUB 2010/0219152 A1 to Derrien et al. (“Derrien”).
As to claim 11, Bouquin teaches container according to claim 1, but does not teach wherein each notch has a triangular profile in cross section.
Derrien teaches wherein the notches (central rib 27) have a triangular profile in cross section (Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shape of the notches of Derrien with the container as taught by Bouquin to decrease deformation of the container during hot-filing (Derrien, pg. 1, ¶ 0003).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouquin in view of U.S. PGPUB 2015/0136727 A1 to Hermel (“Hermel ‘727”).
As to claim 12, Bouquin teaches the container according to claim 1, but does not teach wherein each notch has a depth within the range from 0.5mm to a depth of each principal reinforcing groove.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth of the notches of Hermel ‘727 with the container as taught by Bouquin to maintain the stability of the container under extreme conditions (Hermel ‘727, pg. 2, ¶ 0042).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733